Case 2:21-cv-00040-JRG Document 80 Filed 09/21/21 Page 1 of 4 PageID #: 1763




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GESTURE TECHNOLOGY
PARTNERS, LLC,

                     Plaintiff,
                                                 CASE NO. 2:21-cv-00040-JRG
v.                                               (Lead Case)
HUAWEI DEVICE CO., LTD.,                         JURY TRIAL DEMANDED
HUAWEI DEVICE USA, INC.,

                     Defendants.


GESTURE TECHNOLOGY
PARTNERS, LLC,
                                                 CASE NO. 2:21-cv-00041-JRG
                     Plaintiff,                  (Member Case)

v.                                               JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS CO., LTD.
AND SAMSUNG ELECTRONICS
AMERICA, INC.,
               Defendants.


                     NOTICE OF FILING HEARING PRESENTATION

       Defendants Huawei Device Co., Ltd., Huawei Device USA, Inc., Samsung Electronics Co.,

Ltd. and Samsung Electronics America, Inc. file the attached slides presented at the September 21,

2021, Markman Hearing.
Case 2:21-cv-00040-JRG Document 80 Filed 09/21/21 Page 2 of 4 PageID #: 1764




Dated: September 21, 2021               Respectfully submitted,


                                         /s/ Melissa R. Smith
                                        Melissa R. Smith
                                        State Bar No. 24001351
                                        GILLAM & SMITH, LLP
                                        303 South Washington Avenue
                                        Marshall, Texas 75670
                                        Telephone: (903) 934-8450
                                        Facsimile: (903) 934-9257
                                        Email: melissa@gillamsmithlaw.com

                                        Christopher W. Kennerly
                                        (TX Bar No. 00795077)
                                        chriskennerly@paulhastings.com
                                        Radhesh Devendran (pro hac vice)
                                        radheshdevendran@paulhastings.com
                                        PAUL HASTINGS LLP
                                        1117 S. California Avenue
                                        Palo Alto, CA 94304
                                        Telephone: (650) 320-1800
                                        Facsimile: (650) 320-1900

                                        Allan M. Soobert
                                        allansoobert@paulhastings.com
                                        PAUL HASTINGS LLP
                                        2050 M Street NW
                                        Washington, D.C. 20036
                                        Telephone: 202-551-1700
                                        Facsimile: 202-551-1705

                                        Elizabeth L. Brann
                                        elizabethbrann@paulhastings.com
                                        PAUL HASTINGS LLP
                                        4747 Executive Drive, 12th Floor
                                        San Diego, CA 92121
                                        Telephone: (858) 458-3000
                                        Facsimile: (858) 458-3005

                                        Robert Laurenzi
                                        robertlaurenzi@paulhastings.com
                                        PAUL HASTINGS LLP
                                        200 Park Avenue
Case 2:21-cv-00040-JRG Document 80 Filed 09/21/21 Page 3 of 4 PageID #: 1765




                                        New York, NY 10166
                                        Telephone: (212) 318-6000
                                        Facsimile: (212) 319-4090

                                        Attorney for Defendants
                                        Samsung Electronics Company, Ltd., and
                                        Samsung Electronics America, Inc.

                                        /s/ Bryan P. Clark
                                        J. Mark Mann
                                        State Bar No. 12926150
                                        mark@themannfirm.com
                                        G. Blake Thompson
                                        State Bar No. 24042033
                                        blake@themannfirm.com
                                        MANN TINDEL & THOMPSON
                                        201 E. Howard Street
                                        903.657.8540
                                        903.657.6003 (fax)

                                        Kent E. Baldauf, Jr. (PA ID No. 70793)
                                        Bryan P. Clark (PA ID No. 205708)
                                        THE WEBB LAW FIRM
                                        One Gateway Center
                                        420 Ft. Duquesne Blvd., Suite 1200
                                        Pittsburgh, PA 15222
                                        412.471.8815
                                        412.471.4094 (fax)
                                        kbaldaufjr@webblaw.com
                                        bclark@webblaw.com

                                        Matthew S. Warren
                                        (California Bar No. 230565)
                                        Jennifer A. Kash
                                        (California Bar No. 203679)
                                        Erika Warren
                                        (California Bar No. 295570)
                                        Warren Lex LLP
                                        2261 Market Street, No. 606
                                        San Francisco, California, 94114
                                        +1 (415) 895-2940
                                        +1 (415) 895-2964 facsimile
                                        21-040@cases.warrenlex.com

                                        Attorney for Defendants Huawei Device Co.,
                                        Ltd.and Huawei Device USA, Inc.
Case 2:21-cv-00040-JRG Document 80 Filed 09/21/21 Page 4 of 4 PageID #: 1766




                                 CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic service

are being served this 21st day of September, 2021, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).

                                                     /s/ Melissa R. Smith
